Unjust conviction and imprisonment, compensation for.— Plaintiff sues to recover $5,000 as compensation for alleged unjust conviction and imprisonment, pursuant to 28 U.S.C. § 2513. The case came before the court on defendant’s motion is dismiss the petition, urging that plaintiff had failed to produce the certificate of innocence required by the statute. Upon consideration thereof, together with the opposition thereto, and without oral argument, and on the basis of the court’s decision in Weiss v. United States, 120 Ct. Cl. 1, the court on June 19, 1964, ordered that the defendant’s motion be granted and the petition was dismissed.